

115 HR 2501 IH: Caring Recovery for Infants and Babies Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2501IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Jenkins of West Virginia (for himself, Mr. Turner, Mr. Ryan of Ohio, and Ms. Clark of Massachusetts) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide States with the option of providing
			 medical assistance at a residential pediatric recovery center to infants
			 under 1 year of age with neonatal abstinence syndrome and their families.
	
 1.Short titleThis Act may be cited as the Caring Recovery for Infants and Babies Act or the CRIB Act. 2.FindingsCongress finds as follows:
 (1)Neonatal abstinence syndrome (referred to in this section as NAS) is a group of conditions a newborn can have if the newborn was exposed to drugs, including opioids while in the womb before birth.
 (2)According to a report of the Government Accountability Office (referred to in this section as the GAO report) symptoms of NAS include irritability, loud crying, stiffness, sweating, vomiting, diarrhea, poor feeding, seizures, and respiratory distress.
 (3)According to the GAO report, it is recommended that newborns with NAS receive a thorough evaluation and specialized and innovative treatment, when warranted.
 (4)According to the GAO report, there is a program gap of available treatment programs for both pregnant women and newborns with NAS.
 (5)According to the GAO report, newborns with NAS stayed in the hospital on average 16 days with an average hospital bill of $53,000.
 (6)According to GAO reports, NAS has more than quadrupled in the past decade, increasing from 1.2 per 1,000 hospital births per year in 2000 to 5.8 per 1,000 hospital births per year in 2012 and some regional studies have reported much higher incidences.
 (7)Addressing the treatment of infants diagnosed with NAS will take innovative, specialized, and collaborative efforts.
 (8)In July 2016, Congress passed, and the President signed into law, the Comprehensive Addiction and Recovery Act (Public Law 114–198), which examines how infants with NAS are cared for (including available options through State Medicaid programs), assesses the different medical care models and settings to treat NAS, and prioritizes finding best practices for treating infants with NAS.
			3.Medicaid State plan option to enter into provider agreements with residential pediatric recovery
			 centers
 (a)State plan amendmentSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (1)in paragraph (82), by striking and after the semicolon;
 (2)in paragraph (83), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (83), the following new paragraph:
					
 (84)provide, at the option of the State, for making medical assistance available on an inpatient or outpatient basis at a residential pediatric recovery center (as defined in subsection (nn)) for infants who are under 1 year of age with neonatal abstinence syndrome and their families..
 (b)Residential pediatric recovery center definedSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following new subsection:
				
 (nn)Residential pediatric recovery center definedFor purposes of section 1902(a)(84), the term residential pediatric recovery center means a center or facility that furnishes items and services for which medical assistance is available under the State plan to infants who are under 1 year of age with the diagnosis of neonatal abstinence syndrome without any other significant medical risk factors and to the families of such infants..
 (c)Effective dateThe amendments made by this section take effect on October 1, 2017, and shall apply to medical assistance furnished on or after that date without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.
 4.Sense of CongressIt is the sense of Congress that residential pediatric recovery centers (as defined in section 1902(nn) of the Social Security Act, as added by section 3(b)) should offer counseling and other services to mothers (and other appropriate family members and caretakers) of infants receiving treatment at such centers. Such services may include the following:
 (1)Counseling or referrals for services. (2)Activities to encourage mother-infant bonding.
 (3)Training on caring for such infants. 